Citation Nr: 0107299	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-27 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  He served in the U.S. Marine Corps and was wounded in 
battle against enemy forces.  

The appeal arises from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying service connection for 
bilateral hearing loss and tinnitus. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in February 1997, and a transcript 
of that hearing is contained within the claims folder. 


REMAND

The veteran contends that he currently has bilateral hearing 
loss and right ear tinnitus as a result of an explosion and 
concussion in service.  

At a February 1997 hearing before a hearing officer at the 
RO, the veteran testified that he and seventeen others were 
in an amphibious vehicle in service when it was hit by an 
artillery shell which exploded, killing all but two of them 
and giving the veteran a concussion as well as causing him to 
sustain shrapnel wounds.  He testified that since that 
incident he has had tinnitus in both ears.  He explained that 
he had ignored the tinnitus at the time because other matters 
were more pressing, and he had not dealt with it later 
because he had thought it would go away, though it never did.  
He testified that he had current tinnitus all the time, 
though only in his right ear.  He testified that his hearing 
loss began 40 years ago and very gradually increased, until 
approximately ten years ago when he could not hear at all.  
He testified that prior to separation from service he did not 
experience a hearing loss, but rather only the tinnitus.  He 
added that he could not think of anyone who could corroborate 
his having had tinnitus in service.  He testified he has used 
a hearing aid for the past ten years and used it as much as 
possible. 

Service and post-service medical records include no findings 
of hearing loss or tinnitus.  

Because there is a reasonable possibility that further 
development, including a VA examination, could assist the 
veteran in furthering his claim, such further development is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his bilateral 
defective hearing and tinnitus since 
September 2000, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  He should also be 
requested to identify sources of 
treatment for defective hearing in 
connection with his receipt and use of a 
hearing aid.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The veteran should be accorded a VA 
audiometric examination to ascertain the 
presence or absence of recognizable 
bilateral defective hearing pursuant to 
the provisions of 38 C.F.R. § 3.385 
(2000).  

3.  Thereafter, the veteran should be 
afford an examination by a VA 
otolaryngologist to ascertain the 
etiology of any current recognizable 
bilateral defective hearing and the 
etiology of his current tinnitus.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination, the 
otolaryngologist should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
and any recognizable bilateral defective 
hearing had their onset during his period 
of active service from January 1942 to 
October 1945, whether it is at least as 
likely as not that bilateral defective 
hearing was manifested in the first post 
service year, and whether it is at least 
as likely as not that any recognizable 
bilateral defective hearing and tinnitus 
are otherwise related to service.

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested otolaryngological 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issues.  In 
doing so the provisions of 38 U.S.C.A. 
§ 1154(b) and all applicable provisions 
of the Veterans Claims Assistance Act, 
cited above, must be considered.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



